Case 2:19-mc-00083-CAS-E Document 25-4 Filed 09/16/19 Page 1 of 3 Page ID #:223




                   EXHIBIT 
 Case 2:19-mc-00083-CAS-E Document 25-4 Filed 09/16/19 Page 2 of 3 Page ID #:224


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
IN RE SUBPOENA TO JOSEPH
VAUGHNPERLING                                                     Misc. Case No. 2:19-mc-0083
__________________________________|                               Underlying Litigation:
                                                                  Case No. 9:18-cv-80176-BB
                                                                  United States District Court
                                                                  Southern District of Florida
IRA KLEIMAN as the personal
Representative of the Estate of David
Kleiman, and W&K Info Defense
Research, LLC.
              Plaintiffs,
       v.

CRAIG WRIGHT,
            Defendant.
___________________________________|

                            DECLARATION OF BRYAN WILSON STOKES

       I BRYAN WILSON STOKES hereby declare:

   1) I, BRYAN WILSON STOKES, lived at 4908 Calle Robleda Agoura Hills, CA 91301, and it has

       been my registered address for many years.

   2) I have received mail and still receive mail at 4908 Calle Robleda, Agoura Hills CA 91301.

   3) I exactly match the vague physical description made by the process server, but I was not served

       personally by the process server.

   4) During my frequent occupancy and presence at 4908 Calle Robleda, I have not seen JOSEPH

       VAUGHNPERLING there in more than two years.

   5) I do not weigh between 180-200 pounds, I weigh 220 pounds.

   6) I did communicate with JOSEPH VAUGHNPERLING letting him know that some mail came

       for him to 4908 Calle Robleda that looked like official papers was from some lawyers and he

       instructed me to give anything that comes to Victoria as he does not receive any mail at that

       address.
Case 2:19-mc-00083-CAS-E Document 25-4 Filed 09/16/19 Page 3 of 3 Page ID #:225




        I declare under penalty of perjury that the foregoing is true and correct. Executed in

__________________this _______ day of June, 2019.

                                                     ___________________________
                                                     JOSEPH VAUGHNPERLING
